Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of Patent Number 11176807. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are generally broader than those of the patent. Thus, any invention meeting the limitations of the patent claims would necessarily meet those of the instant application as well. Further, all the claimed limitations recited in the present application are transparently found in the copending application 11176807 with obvious wording variations. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, 11-12 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bart et al (US 10311710).

Per claim 1, Bart teaches an unmanned system (US) for smoke detector testing, comprising (Fig. 1 teaches a drone 150 for smoke detector testing): 
a test kit (“robotic device 480 may include a drone-mounted sensor testing unit 480a. The sensor testing unit 480a may include one or more testing devices that can be used to test sensor 462 associated with the property. For example, the sensor testing unit 480a may have a smoke generation unit that can be used to test a smoke detector.” See Col. 21 lines 7-12); 
a processor; and a memory having instructions stored thereon which, when executed by the processor (see drones memory unit and further “robotic device 480 further may include processor and storage capabilities. The robotic device 480 may include any suitable processing devices that enable the robotic device 480 to operate applications and perform the actions described throughout this disclosure.” See Col. 21 lines 61-65), 
cause the processor to perform a test procedure on a smoke detector in a facility using the test kit (sensor testing unit 480a may include one or more testing devices that can be used to test sensor 462 associated with the property. For example, the sensor testing unit 480a may have a smoke generation unit that can be used to test a smoke detector. Alternatively, or in addition, for example, the sensor testing unit 480a may have a heat generator,” See Col. 21 lines 7-12. The drone 250 may be able to perform a look-up of a particular test type from the database of test types given a particular type of sensor, a sensor identifier, a sensor test type identifier…,” Col. 11 lines 12-24. The drone 150 is going to administer a test of the smoke detector 120i…” See Col. 7 lines 22-34).  

Per claim 4, Bart teaches instructions to communicate a result of the test procedure to a smoke detector network associated with the facility ((Col. 23, lines 25-30 and col. 1, lines 40-65 teaches storing result and transmitting the result. Also see, col. 4, lines 10-20 communication between the drone and the control unit 110).    

Per claim 5, Bart teaches instructions to perform the test procedure on the smoke detector responsive to receiving a communication from a remote computing device that identifies the smoke detector from among a plurality of smoke detectors (Fig. 1 teaches a drone 150 for smoke detector testing. “robotic device 480 may include a drone-mounted sensor testing unit 480a. The sensor testing unit 480a may include one or more testing devices that can be used to test sensor 462 associated with the property. Col. 5, lines 10-24 teaches remote computing 110 requesting/communicating with sensors/smoke detectors to acquire test results and/or reading of the particular sensor/detector.  Col. 18, lines 58-67 teaches plurality of smoke detectors).

Per claim 6, Bart teaches instructions to receive inputs corresponding to maneuvers by the US to approach the smoke detector (col. 5, lines 4-12 teaches instructing the drone by the remote device to navigate to a smoke detector. Also see, col. 6 lines 63-67 and col. 7, lines 1-21 that teaches path/maneuver for the drone to reach the smoke detector).

Per claim 7, Bart teaches instructions to store the maneuvers and utilize the stored maneuvers to approach the smoke detector for a subsequent test procedure (col. 6 lines 63-67 and col. 7, lines 1-21 teaches navigation route for the drone to go from one device to another device for testing).  
  

Per claim 8, Bart teaches instructions to perform the test procedure include instructions to generate smoke proximal to the smoke detector (“the sensor testing unit 480a may have a smoke generation unit that can be used to test a smoke detector.” Col. 21 lines 11-12).   

Per claim 11, see rejection of claim 1. Further for the steps of storing the result of the test procedure by the smoke detector network (Col. 23, lines 25-30 and col. 1, lines 40-65 teaches storing result).  

Per claim 12 Bart teaches wherein the method includes communicating the result of the test procedure to the smoke detector network by the US ((Col. 23, lines 25-30 and col. 1, lines 40-65 teaches storing result and transmitting the result. Also see, col. 4, lines 10-20 communication between the drone and the control unit 110).  

Per claim 14, Bart teaches wherein the method includes storing the result of the test by the smoke detector network (Col. 23, lines 25-30 and col. 1, lines 40-65 teaches storing result).    

Per claim 15, Bart teaches wherein the method includes storing the result of the test in association with information associated with the smoke detector ((Col. 23, lines 25-30 and col. 11, lines 16-25 teaches storing result and sensor information).  

Per claim 16, Bart teaches wherein the method includes storing the result of the test in association with information associated with the performance of the test ((Col. 23, lines 25-30 and col. 11, lines 16-25 teaches storing result and sensor information).  

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bart et al (US 10311710) as applied to claim 1 and further in view of McKendree (US 2014/0160473) and Shaw et al. (US 2013/0031957).
	
	Per claim 2, Bart does not explicitly teach wherein the test kit includes a plurality of optical filters.  In an analogous art, McKendree teaches test kit includes an optical filter (paragraph 0047, 0051-0054 putting the smoke detector in a test mode and using an optical filter for testing). The optical filter of McKendree is not on an unmanned system. However, in rejection of claim 1, Bart teaches a drone having a test kid. Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to either have the test kit build within the smoke detector or having a remote test kit as both options performs the same test and will have the same outcome.  
	Bart in view of McKendree does not explicitly teach plurality of optical filters. However, in an analogous art, Shaw teaches smoke detector (abstract and Fig. 1). Shaw further teaches plurality of optical filters (0074 teaches having plurality of optical filters having different intensity/opacity). Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art for Bart to have plurality of different optical filters with different opacity. The rationale would be to determine different wavelength/intensity of the flame/light, paragraph 0092.  

	Per claim 3, Bart does not explicitly teach wherein the instructions to perform the test procedure include instructions to position an optical filter of the plurality of optical filters between a first component of the smoke detector and a second component of the smoke detector.  
However, McKendree and Shaw teaches wherein the instructions to perform the test procedure include instructions to position an optical filter of the plurality of optical filters between a first component of the smoke detector and a second component of the smoke detector (Shaw in Fig. 3a teaches optical filter 307 being positions between first component 304 and second component 306. McKendree also in Fig. 5 teaches optical filter 20 being placed between first component 19 (detector) and second component 18 (emitter)). Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art for Bart to have an optical filter in its test case. The rational would be to determine the intensity/wavelength of the emitter. 

Claims 9-10, 13 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bart et al (US 10311710) as applied to claim 1 and further in view of McKendree (US 2014/0160473).

Per claim 9, Bart does not explicitly teach wherein the instructions to perform the test procedure include instructions to determine an obstruction between a first component of the smoke detector and a second component of the smoke detector. 
McKendree teaches wherein the instructions to perform the test procedure include instructions to determine an obstruction between a first component of the smoke detector and a second component of the smoke detector (Fig. 5, 0053-0054 teaches obstruction/obscuration measurement between the emitter and detector). Therefore, before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art to use the obstruction method of McKendree. The rational would be determine dusty or dirty environment in regards to the detector. 

Per claim 10, McKendree in 0040 and 0045 teaches steps of cleaning the smoke detector. Since cleaning procedure for a smoke detector is well-known, Examiner will take Official Notice that at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to implement a cleaning procedure for a drone/robot to perform on the smoke detector. The rationale would be to minimize man power and have a better automated system.

Per claim 13, McKendree teaches wherein the method includes communicating the result of the test procedure to the smoke detector network by the smoke detector (0058).

Per claim 17, Bart teaches a system for smoke detector testing (Fig. 1 teaches a drone 150 for smoke detector testing): comprising: 
an unmanned system (US) having a test kit (Fig. 1 teaches a drone 150 for smoke detector testing. “robotic device 480 may include a drone-mounted sensor testing unit 480a. The sensor testing unit 480a may include one or more testing devices that can be used to test sensor 462 associated with the property. For example, the sensor testing unit 480a may have a smoke generation unit that can be used to test a smoke detector.” See Col. 21 lines 7-12); 
[a smoke detector having a first component at a first location in a facility and a second component at a second location in the facility]; and 
a remote computing device of a smoke detector network configured to: receive a result of a test procedure performed on the smoke detector using the test kit ((Col. 23, lines 25-30 and col. 1, lines 40-65 teaches storing result and transmitting the result. Also see, col. 4, lines 10-20 communication between the drone and the control unit 110) and 
But, Bart does not explicitly teach a smoke detector having a first component at a first location in a facility and a second component at a second location in the facility. 
However, McKendree teaches an optical smoke detector (abstract and Fig. 1). McKendree also in Fig. 5 teaches optical filter 20 being placed between first component 19 (detector) and second component 18 (emitter). Therefore, at the time the invention was filed, it would have been to one of ordinary skill in the art to use different kinds of smoke detector to perform a test. The rationale would to be to have the test kit for plurality of different known smoke detectors, so testing can be done on different kinds of smoke detector.
Bart in view of McKendree doesn’t explicitly teach first component at first location and second compartment at second location. But as mentioned above, McKendree teaches both first and second compartment except being in separate locations. At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to either have the components as part of the device or have them separate in different locations, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.

 Per claim 18, McKendree teaches wherein the first component includes an optical transmitter, and wherein the second component includes an optical receiver (Fig. 5 teaches a transmitter/emitter 18 and a receiver/detector 19. Also see paragraph 0011).

Per claim 19, McKendree teaches wherein the first component includes an optical transceiver, and wherein the second component includes an optical reflector (Fig. 1 teaches detector and reflector 19. Microcontroller 14 is capable of receiving and transmitting and therefore can be a transceiver. Also see paragraph 0011 and 0058).  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bart et al (US 10311710) and in view of McKendree (US 2014/0160473), as applied to claim 17 above, and in further view of Deyle et al (US 2019/0248002).

Per claim 20, Bart in view of McKendree teaches an unmanned system such as a drone to perform testing of a smoke detector. But Bart in view of McKendree doesn’t explicitly teach the US includes an extension mechanism connected to the test kit; and the US is configured to position the test kit in proximity with the first component of the smoke detector via the extension mechanism prior to initiating the testing of the smoke detector.
Deyle teaches the US includes an extension mechanism connected to the test kit; and the US is configured to position the test kit in proximity with the first component of the smoke detector via the extension mechanism prior to initiating the testing of the smoke detector (abstract, paragraph 0055 and 0125 teaches a robot (which has legs/wheel can be interpreted as an unmanned ground system) that can detect, identify and perform functions on objects such as doors, elevators and smoke detectors. Abstract teaches the robot can have an arm extension for performing the acts). Therefore, before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art for Bart to use a robot instead of a drone. The rationale would be to test areas that are low in height where a drone cannot access.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Boll (US 3872315) teaches smoke detectors having optical filters with different opacity Col. 4, lines 23-50. 
Fadell et al (US 2014/0266669) teaches testing smoke detectors having optical filters with different intensity/wavelength/opacity (paragraph 0169 and 0174)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907.  The examiner can normally be reached on Monday-Friday, 9:30 am until 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMEED ALIZADA/Primary Examiner, Art Unit 2685